NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a magnetic sleeve comprising, inter alia:  …a mounting hole formed inside said second section and communicating with said locking socket for accommodating said magnetic unit; wherein a reference point is defined inside said mounting hole, 10said mounting hole being enclosed by a peripheral wall while taking said reference point as center,… engagement surface and said wall surface meeting at two transition points, said wall surface extending between said 15two transition points and being curved in shape, a diameter of said magnetic unit being equal to a length of a first reference line defined from said wall surface to said engagement surface, said first reference line passing through said reference point (claim 1); and, … peripheral wall including at least two engagement surfaces spaced from each other and at least two wall surfaces alternating with said at least two engagement surfaces, said at least two wall surfaces and each of said at least 10two engagement surfaces meeting at two transition points, each of said at least two wall surfaces being curved in shape, a radius of said magnetic unit being equal to a length of a second reference line defined from said reference point to any one of said at least two engagement surfaces (claim 3), together in combination with the rest of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/